Citation Nr: 1821446	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-22 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran had active service from November 1978 to September 1982 and from October 1986 to March 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified at a hearing before a Decision Review Officer in November 2012.  The Veteran also testified at a videoconference hearing before the undersigned Veterans Law Judge, in November 2013.  Transcripts of those proceedings are included in the claims file.

This matter was previously before the Board in November 2014.  At that time, service connection was only in effect for the left ear, then rated at 0 percent disabling.  The Board granted service connection for the right ear, and remanded the matter to the RO for additional actions in compliance with the rating criteria in 38 C.F.R. § 4.85.  In promulgating the Board's grant, the RO assigned an initial rating of 10 percent for bilateral hearing loss.  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an initial rating claim when such claim is raised by the record.  In this regard, the Veteran provided a February 2017 statement indicating that he quit working due, in part, to the severity of his hearing loss.  Therefore, the Board finds that the evidence raises a claim for a TDIU and, as such, it has been included on the title page of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, the Veteran should be afforded a VA examination assessing the current severity of his bilateral hearing loss. 

At the outset, the Board notes that a review of the record reveals there are no VA treatment records associated with the Veteran's claims file since December 2015.  Therefore, on remand the RO should make arrangements to obtain a complete copy of the Veteran's VA treatment records, if in existence.  See 38 U.S.C. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2) (2017). 

Following the previous Board remand in November 2014, the Veteran was scheduled for a VA examination in September 2015 so the RO may properly rate his now service connected bilateral hearing loss.  The September 2015 VA examiner conducted the audiological examination but did not comment on the functional effects caused by the Veteran's hearing disability in accordance with the holding in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Thereafter, the Veteran was scheduled for another VA examination in December 2015, who also did not provide comment in accordance with the holding in Martinak.  The December 2015 examiner also provided comment as to delayed onset hearing loss, which is not relevant to the matter on appeal.  

Since the September and December 2015 examinations and addendum, the Veteran provided a statement dated in February 2017 attesting to the severity of his bilateral hearing loss and the effects of this disability on his daily life.  As such, the VA examiner should be requested to comment on the functional effects the Veteran experiences as a result of his bilateral hearing loss.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007)(holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Moreover, in the February 2017 statement, the Veteran further asserted that his hearing loss is more severe than the currently assigned 10 percent rating indicates.  Accordingly, VA is required to afford the Veteran a contemporaneous VA examination to assess the current severity of his bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) ( stating that a medical opinion is considered adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one"); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

As indicated in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See Rice, supra.  Here, the Veteran is not working and essentially has alleged that he is unemployable due, at least in part, to his bilateral hearing loss.  Accordingly, the issue of entitlement to a TDIU has been raised in this case.  The Board finds that further development is necessary for a fair adjudication of the Veteran's TDIU claim.  In this regard, upon remand, the AOJ should conduct all appropriate development, to include providing the Veteran with VCAA-compliant notice as to a TDIU, obtaining outstanding treatment records, and obtaining an opinion regarding the effect the Veteran's service-connected disabilities have on his employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU.

2.  Obtain the Veteran's complete VA treatment records dated from December 2015 to the present.

3.  Thereafter, schedule the Veteran for a VA audiological examination to determine the level of disability of his bilateral hearing loss.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner in conjunction with the examination.

Puretone audiometry and Maryland CNC controlled speech discrimination test results must be provided.  38 C.F.R. § 4.85(a) (2017).  The examiner must also provide a full description of the functional effects caused by the bilateral hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached.  

4.  Then, schedule the Veteran for a VA examination to address the functional effects that the Veteran's service-connected disabilities have on his ability to secure or follow a substantially gainful occupation.   The Veteran's service-connected disabilities include a low back disability, radiculopathy of the left leg, bilateral hearing loss, tinnitus, erectile dysfunction, and lip scar.  In addressing the functional effects, the examiner should take into account the Veteran's education and work history, but may not consider the Veteran's age or any impairment caused by nonservice-connected disabilities.

5.  Finally, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


